DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment and terminal disclaimer filed on 8/18/2022.
Claims 1-24 are currently pending.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-24 are considered allowed because no prior art or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

“determining a reference signal configuration for reception of a downlink positioning reference signal (DL-PRS) for positioning, the reference signal configuration indicating reference signal resources within at least a first orthogonal frequency division multiplexing (OFDM) symbol, a second OFDM symbol, a third OFDM symbol, a fourth OFDM symbol, a fifth OFDM symbol, a sixth OFDM symbol, a seventh OFDM symbol, an eighth OFDM symbol, a ninth OFDM symbol, a tenth OFDM symbol, an eleventh OFDM symbol, and a twelfth OFDM symbol; and

receiving from a base station, based at least in part on the reference signal configuration, a first portion of the DL-PRS on a first subset of frequency resources of the first OFDM symbol, a second portion of the DL-PRS on a second subset of frequency resources of the second OFDM symbol, a third portion of the DL-PRS on a third subset of frequency resources of the third OFDM symbol, a fourth portion of the DL-PRS on a fourth subset of frequency resources of the fourth OFDM symbol, a fifth portion of the DL-PRS on a fifth subset of frequency resources of the fifth OFDM symbol, a sixth portion of the DL-PRS on a sixth subset of frequency resources of the sixth OFDM symbol, a seventh portion of the DL-PRS on a seventh subset of frequency resources of the seventh OFDM symbol, an eighth portion of the DL-PRS on an eighth subset of frequency resources of the eighth OFDM symbol, a ninth portion of the DL-PRS on a ninth subset of frequency resources of the ninth OFDM symbol, a tenth portion of the DL-PRS on a tenth subset of frequency resources of the tenth OFDM symbol, an eleventh portion of the DL- PRS on an eleventh subset of frequency resources of the eleventh OFDM symbol, and a twelfth portion of the DL-PRS on a twelfth subset of frequency resources of the twelfth OFDM symbol,
wherein the first subset of frequency resources, the second subset of frequency resources, the third subset of frequency resources, the fourth subset of frequency resources, the fifth subset of frequency resources, the sixth subset of frequency resources, the seventh subset of frequency resources, the eighth subset of frequency resources, the ninth subset of frequency resources, the tenth subset of frequency resources, the eleventh subset of frequency resources, and the twelfth subset of frequency resources do not overlap in a frequency domain“ in combination with other claim limitations as recited in independent claim 1 and independent claim 7.


“receiving positioning reference signals in specific resource elements of a sequence of symbols of a configured sequence length based on the configured sequence length, a configured comb length, and a series of frequency offsets for each symbol within the sequence of symbols, such that:
when the configured sequence length is 2 and the configured comb length is 2, the series of frequency offsets is {0, 1},
when the configured sequence length is 4 and the configured comb length is 2, the series of frequency offsets is {0, 1, 0, 1},
when the configured sequence length is 6 and the configured comb length is 2, the series of frequency offsets is {0, 1, 0, 1, 0, 1},
when the configured sequence length is 12 and the configured comb length is 2, the series of frequency offsets is {0, 1, 0, 1, 0, 1, 0, 1, 0, 1, 0, 13,
when the configured sequence length is 4 and the configured comb length is 4, the series of frequency offsets is {0, 2, 1, 3},
when the configured sequence length is 12 and the configured comb length is 4, the series of frequency offsets is {0, 2, 1, 3, 0, 2, 1, 3, 0, 2, 1, 3},
when the configured sequence length is 6 and the configured comb length is 6, the series of frequency offsets is {0, 3, 1, 4, 2, 5},
when the configured sequence length is 12 and the configured comb length is 6, the series of frequency offsets is {0, 3, 1, 4, 2, 5, 0,3, 1, 4, 2, 5}, and
when the configured sequence length is 12 and the configured comb length is 12, the series of frequency offsets is {0, 6, 3, 9, 1, 7, 4, 10, 2, 8, 5, 11}“ in combination with other claim limitations as recited in independent claim 13, independent claim 16, independent claim 19, and independent claim 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        August 27, 2022